Citation Nr: 1708595	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  11-22 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a joint disability to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia, previously claimed as rheumatoid arthritis.

2.  Entitlement to a rating in excess of 10 percent for residuals of right knee surgeries with mild ligament instability for the period prior to April 13, 2016.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis, right knee, for the period prior to April 13, 2016.

4.  Entitlement to an initial rating in excess of 30 percent for total knee replacement, right knee (previously rated as residuals of right knee surgeries with mild ligament instability and degenerative arthritis) for the period from June 1, 2017.

5.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service in the Air Force Reserves from December 15, 2001, to August 6, 2002, and from May 24, 2004, to September 16, 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veteran's Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  This rating decision denied service connection for rheumatoid arthritis; continued the 10 percent rating assigned to the service-connected residuals of right knee surgeries with mild ligament instability; and granted service connection for degenerative arthritis, right knee, with an evaluation of 10 percent from the date of service connection on June 22, 2010.

The Veteran thereafter moved and jurisdiction over her appeal currently resides with the RO in Winston-Salem, North Carolina.

As listed on the title page, the Board has broadened the Veteran's claim for rheumatoid arthritis to more accurately reflect a claim for a joint disability, inclusive of Ehlers-Danlos syndrome, hypermobility syndrome, and fibromyalgia.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

At this point the Board notes that in October 2014 the RO denied the issues of entitlement to service connection for Ehlers-Danlos syndrome and fibromyalgia; however, as these issues are now before the Board under Clemons, the Veteran is not required to submit a notice of disagreement for these specific issues. 

The Veteran provided testimony before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing is associated with the electronic "Virtual VA" claims file. 

When this case was previously before the Board in October 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

During the pendency of this appeal, in an April 2016 decision, service connection for total knee replacement, right knee (previously rated as residuals of right knee surgeries with mild ligament instability and degenerative arthritis) was granted with an evaluation of 100 percent, effective April 13, 2016.  An evaluation of 30 percent was assigned from June 1, 2017.  As such, the Board has amended the issues on appeal regarding the right knee as reflected on the title page.
	
The Board also notes that in pertinent part in the April 2016 decision, the disability rating for the Veteran's PTSD was continued at 30 percent.  In November 2016 the Veteran filed a notice of disagreement (NOD) to this issue.  To the extent the Veteran disagrees with the rating assigned, the Board notes that a statement of the case (SOC) has not been issued to address that issue; therefore, the Board has taken jurisdiction of it (as indicated on the title page) for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) to direct the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This claim was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before the Veteran's claims are adjudicated.

At the outset, the Board notes that the Veteran's service records are incomplete.  When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

Joint Disability

The Veteran testified before the undersigned that she has Ehlers-Danlos syndrome, Type III, hypermobility syndrome, mixed with severe fibromyalgia.  The Veteran stated that she was misdiagnosed with rheumatoid arthritis.  She testified that after treatment for rheumatoid arthritis was making her feel progressively worse, she sought a thorough assessment and was correctly diagnosed with Ehlers-Danlos syndrome by a local rheumatologist two to three years prior to the hearing.  The Veteran also stated that because Ehlers-Danlos and fibromyalgia are connective tissue disorders, they go hand-in-hand, causing a lot of joint pain, joint fatigue, looseness, laxity in the joints, and repetitive constant microtrauma in the joints.

Moreover, the Veteran testified before the undersigned that she was treated for complaints related to her shoulder and elbows while in service due to heavy lifting.  She contends that these symptoms were part of her joint disability and occurred during "combat theater types of operations".

Service records show that on August 26, 2004, the Veteran complained of left shoulder pain after lifting heaving litter.  The diagnosis was bursitis with a note of acromioclavicular strain. 

According to 38 U.S.C.A. § 1154 (a), the Secretary must consider the places, types, and circumstances of the Veteran's service, unit's history, service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154 (b).

The Board also observes that congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 3.303 (c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303 (c), 3.306.  According to the VA General Counsel's opinion; however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Also, every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111.  The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).  In this case, a joint disability was not noted before either of the Veteran's periods of active duty. 

When this case was previously before the Board in October 2014, the issue regarding the claimed joint disability was remanded in order to obtain medical clarification to determine the nature and etiology of the claimed joint disability to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia.

In response to the remand, the Veteran was afforded a VA examination in December 2014 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran had inadequate criteria for diagnosis of Ehlers-Danlos syndrome with evidence being no greater than range of normal of all joints mobility, no skin hyperextensibility, no associated connective tissue conditions, and no family history of the condition which was autosomal dominant.  The VA examiner stated that it was reasonable to accept the diagnosis of fibromyalgia made by a private examiner with the subjective symptoms listed, noting that there was no confirmatory or exclusional testing available to confirm or reject that diagnosis.  The VA examiner stated that fibromyalgia would be considered a disease and not a defect, nor was it considered genetic, and was not inherently a joint disease.  The examiner stated that no evidence existed to show that fibromyalgia existed before or during military service.  The examiner concluded that there was no evidence of fibromyalgia during military service, and Ehlers-Danlos most likely did not exist in the Veteran.

The Board finds that clarification is required as to the nature and etiology of the Veteran's claimed joint disability to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, mixed with severe fibromyalgia.  First, it was not entirely clear in the  report of the examination that the VA examiner had the benefit of a review of the Veteran's claims file, and in fact, there is an indication that he did not.  Second, the December 2014 VA examiner did not address the claimed hypermobility syndrome.  The examiner did not presume that the Veteran was subjected to joint stress in service notwithstanding the lack of in-service documentation to this effect, as directed by the Board, as he did not even note the aforementioned service records on August 26, 2004, showing that the Veteran complained of left shoulder pain and was diagnosed with bursitis with a note of acromioclavicular strain.  Finally, the VA examiner found inadequate criteria for diagnosis of Ehlers-Danlos syndrome; however, he did not address the Veteran's various diagnoses of Ehlers-Danlos syndrome documented in her VA medical treatment records throughout the pendency of the appeal. 

Accordingly, the Board finds that a new VA examination should be afforded to address the nature and etiology of the claim joint disability to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, mixed with severe fibromyalgia.

Increased Rating Claims

When this case was previously before the Board in October 2014, the issues regarding the right knee disabilities were remanded in order to assess the severity of the disabilities.

In response to the remand, the Veteran was afforded a VA examination in December 2014; however, the examiner did not report whether testing of the right knee was performed on active and passive motion, and in both weightbearing and non-weightbearing.  38 C.F.R. § 4.59 (2016) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weight bearing if possible, and if possible, with the range of the opposite undamaged joint.  Id.  

The United States Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  
Moreover, the Board notes again that in April 2016, the Veteran had cemented right total knee arthroplasty performed.

For these reasons, a new examination is necessary to determine the severity of the right knee disabilities.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

PTSD

As was noted in the introduction, in April 2016 the disability rating for the Veteran's PTSD was continued at 30 percent.  In November 2016 the Veteran filed an NOD to the rating assigned.  

As the AOJ has not issued an SOC in the aforementioned matter, it must be remanded.  Manlincon v. West, 12 Vet. App. 238, 240 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded a VA examination(s) by a rheumatologist, or another physician specifically skilled in the diagnosis and treatment of the connective tissue disabilities at issue (who has not previously examined the Veteran) to determine the nature and etiology of her claimed joint disabilities, to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia, and whether such disabilities are related to the Veteran's periods of active service.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All necessary studies and/or tests should be conducted.  The examiner should answer the following questions: 

(a) Does the Veteran's joint disability, to include Ehlers-Danlos syndrome, Type III, hypermobility syndrome, and fibromyalgia constitute defect or disease? 

(b) If the Veteran's joint disability is considered a defect, is it as likely as not that there was a superimposed disease or injury in connection with the congenital defect during service? 

(c) If the joint disability is a disease, what evidence establishes that the condition pre-existed either active duty period of service (December 15, 2001, or May 24, 2004)?  If such joint disability preexisted service, is there evidence that there was natural progress of the disease process?  Or in other words, is it as likely as not that the pre-existing disability was permanently aggravated beyond such natural progress during service. 

(d) If any such disability is neither a congenital defect or disease, is it as likely as not that there is a current joint disability that can be etiologically associated with the Veteran's period of service. 

The examiner is directed to presume that the Veteran was subjected to joint stress in service notwithstanding the lack of in-service documentation to this effect (combat veterans are entitled to certain presumptions under 38 U.S.C.A. § 1154 (b)).  To this point, the examiner should address the service records on August 26, 2004, that show complaints of left shoulder pain with a diagnosis of bursitis with a note of acromioclavicular strain.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical evidence of record, to include VA treatment records showing diagnoses of Ehlers-Danlos syndrome, as well as all lay assertions.

A complete rationale for any opinion expressed should be included in the examination report.

2.  Arrange for the Veteran to be afforded a VA examination(s) in order to ascertain the current severity of the service-connected residuals of right knee surgeries with mild ligament instability and degenerative arthritis.  Access to the electronic claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.

All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups. 

The examination should include testing for pain in active motion, passive motion, weightbearing and non-weightbearing for the joint in question (and of a paired joint if possible).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

Furthermore, any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted. 

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

3.  Upon completion of the examination ordered above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Issue an appropriate SOC addressing the Veteran's claim of entitlement to an increased disability rating for PTSD.  The Veteran must be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have jurisdiction in this matter, she must submit a timely substantive appeal.  If she timely perfects an appeal, the case should be returned to the Board.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's issues on appeal.  If action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




